Title: From George Washington to Jeremiah Wadsworth, 18 October 1782
From: Washington, George
To: Wadsworth, Jeremiah,Church, John Barker


                  Gentlemen
                     
                     Head Quarters 18th Octobr 1782
                  
                  You will be pleased to direct the issuing Commissary to the Troops under the command of Colo. Sheldon, to remove his Store to the House of Mr Rundle in Cantits, for the greater convenience of supplying those Troops.  I am Gentmn Yr most obt Servt
                  
                     Go: Washington
                     
                  
               